DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/2020 includes the foreign reference JP 2009/247893 and English translation, as noted by the applicant. The submission is in compliance with the provisions of 37 CFR 1.97 and thus the IDS has been considered by the examiner.
Response to Amendment
The amendment filed 1/20/2022 has been entered. Claims 1, 3, 5-11, and 13-16 are allowed, and claims 2, 4, 12, and 17 have been cancelled. Applicant’s amendments to the claims have overcome all objections as well as 112(b) and 103 rejections previously set forth in the Non-Final Office Action mailed 10/28/2021.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose the specific apparatus comprising an energy output source, a treatment tool with a heater and bipolar electrodes, and a processor which is capable of controlling output to the heater in three separate phases, wherein the output to the heater is a higher or lower temperature depending on whether a volume of the target tissue is lower than a reference value. Several prior art devices disclose determining an impedance of a target tissue volume but the impedance isn’t used to determine the tissue volume (for example: Daniel et al 2008, US Patent No. 7,341,586). Other devices have a tissue volume determined based on time and change in impedance, but not in separate phases (for example: Harano et al 2005, US Patent No. 6,855,142). Further, no prior art discloses a specific processor that sets either a first or second target temperature when smaller volumes of tissue are detected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Documents with measuring tissue volume with some sort of parameter (impedance, temperature, imaging, etc)
 
Documents with multi-phase impedance measuring but not tissue volume determination

Terminal Disclaimer
The terminal disclaimer filed on 1/20/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent granted on Application Number 16/568,669, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY K SLOAN whose telephone number is (571)272-0818. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NANCY K SLOAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794